Citation Nr: 1002735	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case subsequently was 
transferred to the RO in Roanoke, Virginia, which forwarded 
the appeal to the Board. 


FINDING OF FACT

For the entire increased rating period, the Veteran's 
hepatitis C has not exhibited daily fatigue, malaise, or 
anorexia requiring dietary restriction or continuous 
medication, nor has he experienced incapacitating episodes. 


CONCLUSION OF LAW

The schedular criteria for a rating higher than 10 percent 
for hepatitis C are not met for any period of increased 
rating claim.  38 U.S.C. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7354 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in June 2007 correspondence of the information and 
evidence needed to substantiate and complete his increased 
rating claim, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided notice of the 
specific rating criteria for hepatitis C in June 2008, and 
how effective dates are determined in June 2007 and June 2008 
correspondence.  The claim was readjudicated in April 2009.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the prosecution of his claim, and 
did in fact participate.  See Washington v Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of the appeal. 

Rating Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected Hodgkin's disease.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In December 2006, the Veteran was granted service connection 
for hepatitis C and assigned a 10 percent rating, effective 
January 6, 2006.  The Veteran's current claim for an 
increased evaluation for his service-connected hepatitis C 
was received in February 2007.  The Board notes that the 
Veteran failed to report for a VA examination scheduled for 
August 2009.  He did, however, report to an earlier VA 
examination scheduled in conjunction with his appeal and 
therefore, the Board will proceed with the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).
  
The Veteran's hepatitis C has been rated as 10 percent 
disabling under Diagnostic Code 7354.  A 10 percent 
disability rating is assigned for hepatitis C with 
symptomatology of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.

A 20 percent disability rating is warranted for 
symptomatology of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

A 40 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.

A 60 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.

A 100 percent disability rating is warranted with 
symptomatology of serologic evidence of hepatitis C infection 
and the following signs and symptoms due to hepatitis C 
infection: near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. 
§ 4.114.  

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under Diagnostic Code 7354 and under a diagnostic 
code for sequelae.  See (§ 4.14).  38 C.F.R. § 4.114 (2009), 
Diagnostic Code 7354.

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114 (2009), 
Diagnostic Code 7354.

Diagnostic Code 7312 provides ratings for cirrhosis of the 
liver, primary biliary cirrhosis, or cirrhotic phase of 
sclerosing cholangitis.  Cirrhosis with symptoms such as 
weakness, anorexia, abdominal pain, and malaise is rated 10 
percent disabling.  Cirrhosis with portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss, is rated 30 percent 
disabling.  Cirrhosis with history of one episode of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), is rated 50 percent 
disabling. Cirrhosis with history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with periods 
of remission between attacks, is rated 70 percent disabling. 
Cirrhosis with generalized weakness, substantial weight loss, 
and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), is rated 100 percent disabling.  A Note to 
Diagnostic Code 7312 provides that, for rating under 
Diagnostic Code 7312, documentation of cirrhosis (by biopsy 
or imaging) and abnormal liver function tests must be 
present.  38 C.F.R. § 4.114.  

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer. The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2009).

Increased Rating Analysis

In this case, a December 2006 rating decision granted service 
connection for hepatitis C and assigned an initial disability 
rating of 10 percent.  The Veteran did not enter a notice of 
disagreement with the initial rating assignment within one 
year of issuance of the December 2006 rating decision; 
therefore, the December 2006 rating decision became final.  

In February 2007, the Veteran filed a claim for increased 
rating, requesting an "increase in benefits because my 
condition has gotten worse since the initial decision of 
10%."  Although this statement was received within one year 
of issuance of the December 2006 rating decision, it did not 
express disagreement with that decision or express a desire 
to appeal the decision, and specifically asserted worsening 
of the disability since the December 2006 rating decision.  
When this statement is read in the proper context, it is not 
a notice of disagreement, but does constitute a claim for 
increased rating coupled with the assertion of worsening of 
disability.   

The evidence in this Veteran's case includes a July 2006 VA 
outpatient record that reflects that the Veteran was seen for 
hepatitis C follow-up.  It was indicated that he was not 
taking any medications.  

In a February 2007 note, a VA physician reported that the 
Veteran had a diagnosis of hepatitis C with a genotype 1 and 
a viral load of about 537,000.  He noted that malignancy or 
cirrhosis was not shown.  He also noted that the Veteran was 
being considered for Peg Interfon and Ribavirin for treatment 
of his hepatitis C. 

A February 2007 VA outpatient record reflected that the 
Veteran has been asymptomatic and essentially still is.  It 
was noted hat he underwent a biopsy in 2006 and apparently 
cirrhosis of the liver was noted.  The Veteran denied nausea, 
vomiting, diarrhea or constipation.  The liver was not 
enlarged, nor was the spleen.  There was no abdominal 
tenderness.  The impression was chronic hepatitis C, active.  
A subsequent February 2007 VA outpatient record clarified 
that the Veteran did not have cirrhosis and only minimal 
scarring.  Treatment was deferred and the Veteran was 
scheduled for an annual hepatitis C visit.

A March 2007 VA outpatient record reflects that the Veteran 
was seen for follow-up for his hepatitis C.  He denied 
depression or homicidal/suicidal thoughts.  The assessment 
was hepatitis C antibody positive, geneotype 1.  Liver biopsy 
conducted in May 2006 revealed stage 1 fibrosis.  

On VA (QTC) examination in June 2007, the Veteran reported 
that he had intermittent fatigue and anorexia.  There was no 
history of abdominal pain, hematemesis, melanotic stools, 
anemia, coma or liver transplant.  There was no history of 
surgery.  The Veteran reported that he was scheduled to begin 
anti-viral chemotherapy in the near future but he could not 
afford the cost of lost work time while undergoing therapy.  
Physical examination revealed that he was well developed and 
well nourished, without signs of malaise.  The abdomen was 
normal without evidence of organomegaly, tenderness, masses, 
ascites, distention or aortic aneurysm.  The viral hepatitis 
panel was positive for hepatitis type C.  The hepatic 
function panel was normal.  The diagnosis was hepatitis C 
with no change.  The examiner noted that there was no 
evidence of chronic hepatitis, liver malignancy or cirrhosis.

An August 2007 VA outpatient record reflects that the Veteran 
was seen for follow-up for hepatitis C.  The Veteran denied 
depression or homicidal/suicidal thoughts.  Physical 
examination revealed that he was well developed and well 
nourished and in no acute distress.  There was no jaundice.  
The abdomen was soft and non-tender.  The live size was 
normal to percussion/palpation.  The spleen was not palpable.  
There were no obvious ascites.

A January 2008 VA outpatient record reflects that the Veteran 
was seen for follow-up for hepatitis C.  He denied any 
current symptoms or episodes of jaundice, abdominal 
distension or abdominal pain.  He was hesitant to initiate 
treatment and opted for non-treatment.  The Veteran was 
scheduled to return in one year, but the examiner noted that 
he would not be actively followed since he was not being 
treated or prescribed medication for his condition.    

In his June 2008 VA Form 9, the Veteran indicated that he 
could not stop working in order to receive treatment for his 
hepatitis C.  He also stated that he worked 12 hour days and 
that he was tired and fatigued all of the time.  He noted 
that a liver biopsy indicated that he had hardening of the 
liver.

A February 2009 VA outpatient record shows that the Veteran 
was seen for hepatitis C follow-up but he was primarily 
concerned with sleep disturbance due to thoughts and 
awakening.  It was noted that he continued working in car 
sales.  The abdomen was soft and nontender without liver 
enlargement.  Hepatitis C treatment options were discussed, 
including deferral of treatment  pending stabilization of 
anxiety/depression and affected sleep.   

Based upon its review of the evidence of record, the Board 
finds there is no basis for a disability rating in excess of 
10 percent for hepatitis C for any period of increased rating 
claim on appeal, which includes consideration of the time 
period back to December 29, 2006 when the one year period 
prior to receipt of increased rating claim is considered.  
While the Board has considered the Veteran's report of 
symptoms he experienced, including fatigue, the weight of the 
evidence of record does not indicate that for any period of 
increased rating claim he was required to restrict his diet; 
was required to take medication; or that he had 
incapacitating episodes.  The evidence does not show a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114.  As there 
is no credible evidence of incapacitating episodes, there is 
no evidence to support the further findings for a 20 percent 
rating under Diagnostic Code 7345 of symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain that accompany the incapacitating 
episodes, and that the incapacitating episodes have a total 
duration of at least two weeks during a 12-month period.  38 
C.F.R. § 4.114. 

Furthermore, the evidence does not reflect that the Veteran 
has cirrhosis of the liver.  Thus, the Board finds that the 
competent evidence is against a higher disability rating than 
10 percent for the service-connected hepatitis C for any 
period of increased rating claim.  38 C.F.R. § 4.114, 
Diagnostic Code 7354.

The Veteran's hepatitis C disability has not interfered with 
employment beyond that contemplated in the 10 percent rating 
assigned).  Although the Veteran reports being constantly 
fatigued, he has consistently reported working in car sales.  
Thus, there is no showing that his hepatitis C has resulted 
in marked interference with employment.  There also is no 
showing that the Veteran's hepatitis C has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



For all the foregoing reasons, the Board finds that claim for 
a higher rating for hepatitis C that 10 percent for any 
period of increased rating claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3,  4.7 (2009). 


ORDER

A disability rating in excess of 10 percent for hepatitis C 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


